Filed 8/7/14




       IN THE SUPREME COURT OF CALIFORNIA


TUOLUMNE JOBS & SMALL                )
BUSINESS ALLIANCE,                   )
                                     )
           Petitioner,               )
                                     )                              S207173
           v.                        )
                                     )                         Ct.App. 5 F063849
THE SUPERIOR COURT OF                )
TUOLUMNE COUNTY,                     )                        Tuolumne County
                                     )                      Super. Ct. No. CV56309
           Respondent;               )
                                     )
WAL-MART STORES, INC., et al.,       )
                                     )
           Real Parties in Interest. )
____________________________________)


        When a city council receives a voter initiative petition meeting Elections
Code requirements, it must do one of three things: (1) adopt the initiative without
alteration; (2) submit it to a special election; or (3) order an abbreviated report on
the initiative. Upon receipt of the report, it must then either adopt the initiative or
hold a special election. (Elec. Code, § 9214.)1 Several cases have held that
provisions of the California Environmental Quality Act (CEQA) (Pub. Resources
Code, § 21000 et seq.) do not apply to land use initiatives proposed by voters and
adopted at an election. In such cases, the abbreviated report provided for in the
Elections Code furnishes the exclusive means of obtaining environmental review.


1      All statutory references are to the Elections Code unless otherwise
specified.


                                           1
(See, e.g., DeVita v. County of Napa (1995) 9 Cal. 4th 763, 793-795 (DeVita);
Stein v. City of Santa Monica (1980) 110 Cal. App. 3d 458, 461-462 (Stein).)
       The question here is whether the result should be different if a city chooses
to directly adopt a voter-sponsored initiative rather than hold a special election.
The Court of Appeal distinguished between these two courses of action and held
that a city may not adopt a voter initiative with potential environmental impacts
unless it conducts a full CEQA analysis. The language and legislative history
behind the Elections Code statutes do not support this interpretation. Accordingly,
the judgment is reversed.
                                I. BACKGROUND
       The relevant facts are undisputed. Wal-Mart Stores, Inc. (Wal-Mart)
operates a 130,166-square-foot store in the City of Sonora (City). In 2007, Wal-
Mart sought to expand its store by approximately 27,491 square feet. The new
Wal-Mart “Supercenter” would sell groceries and be open 24 hours every day. In
December 2009, the City circulated for public comment a draft environmental
impact report (EIR) for the expansion. After a hearing, the City’s planning
commission unanimously recommended that the EIR be certified and the project
approved.
       Less than a week later, before the project was called for a vote, the City
Council (Council) was served with a notice of intent to circulate an initiative
petition. The “Wal-Mart Initiative” proposed to adopt a specific plan for the
contemplated expansion. Its apparent purpose was to streamline approval for
construction and operation of the Supercenter. The Council postponed its vote
while the initiative petition circulated. The petition was ultimately signed by over
20 percent of the City’s 2,489 registered voters.
       On September 20, 2010, the Council ordered that a section 9212 report be
prepared to examine the initiative’s consistency with previous planning
commission approvals for the Wal-Mart expansion. At its next meeting, the



                                          2
Council considered this report and countervailing arguments. After weighing its
options, the Council adopted the ordinance.
       The Tuolumne Jobs & Small Business Alliance (TJSBA) then sought a writ
of mandate based on four causes of action. The petition’s first claim, which is the
subject of this appeal, asserted that the Council violated CEQA by adopting the
ordinance without first conducting a complete environmental review. TJSBA also
challenged the validity of the initiative itself, on the grounds that it conflicted with
the City’s general plan, improperly limited the City’s legislative power, and was
impermissibly administrative, rather than legislative, in nature.
       Wal-Mart, the City, and initiative proponent James Grinnell demurred. The
trial court sustained the demurrer without leave to amend as to all causes of action
except TJSBA’s claim that the initiative improperly conflicted with the general
plan. TJSBA challenged these adverse rulings by writ petition in the Court of
Appeal. That court granted the writ as to the first cause of action, holding that
when a land use ordinance is proposed in a voter initiative petition, full CEQA
review is required if the city council adopts the ordinance rather than submitting it
to an election. It expressly disagreed with the only published authority on point,
Native American Sacred Site & Environmental Protection Assn. v. City of San
Juan Capistrano (2004) 120 Cal. App. 4th 961. We granted review.
                                  II. DISCUSSION
       This case explores the intersection between the constitutional power of
voters to enact laws by initiative and the environmental review generally required
for laws potentially having a significant environmental impact. Because we must
decide a city government’s obligations in adopting a land use initiative proposed
by voters,2 we begin our analysis with the laws governing initiatives.


2      TJSBA urges us to follow our decision in Friends of Sierra Madre v. City
of Sierra Madre (2001) 25 Cal. 4th 165, 191, which held that local agencies must
comply with CEQA before placing a land use initiative on the ballot. However,
Sierra Madre’s holding was specifically addressed to city-council-generated

                                           3
A.     Elections Code Provides the Exclusive Procedures for Voter Initiatives.
       In 1911, Californians amended our Constitution, reserving to themselves
the powers of initiative and referendum. (Cal. Const., art. IV, § 1; Associated
Home Builders etc., Inc. v. City of Livermore (1976) 18 Cal. 3d 582, 591
(Associated Home Builders).)3 Voter initiatives have been compared to a
“ ‘legislative battering ram’ ” because they “ ‘may be used to tear through the
exasperating tangle of the traditional legislative procedure and strike directly
toward the desired end.’ ” (Amador Valley Joint Union High Sch. Dist. v. State
Bd. of Equalization (1978) 22 Cal. 3d 208, 228.) In light of the initiative power’s
significance in our democracy, courts have a duty “ ‘to jealously guard this right
of the people’ ” and must preserve the use of an initiative if doubts can be
reasonably resolved in its favor. (Associated Home Builders, at p. 591; see
Amador Valley, at p. 248.)
       The Legislature was authorized to establish procedures for city and county
voters to exercise their right of initiative. (Cal. Const., art. II, § 11; Associated
Home Builders, supra, 18 Cal.3d at p. 591.) It has done so. In contrast to
statewide initiatives, which may be placed directly on the ballot, the Legislature
created an indirect process for city and county initiatives. These can only be
submitted to voters if they have been presented to, but not enacted by, the local
legislative body. (Thompson v. Board of Supervisors (1986) 180 Cal. App. 3d 555,

initiatives. “There is . . . a clear distinction between voter-sponsored and city-
council-generated initiatives.” (Id. at p. 189.) Whereas voters may justifiably
assume that a city council has placed an initiative on the ballot only after careful
study of its potential environmental impacts, they have no reason to believe a
voter-sponsored initiative has undergone the same scrutiny. (Id. at p. 190.) Voters
can therefore be expected to consider the potential environmental impacts of a
proposal more carefully in deciding whether to support or oppose a voter-
sponsored measure. (Ibid.) The Sierra Madre opinion is thus inapposite here.
3       Because this case concerns a voter initiative, we do not discuss the voters’
related power of referendum except to note its availability as a means to repeal
initiatives that have been adopted against the majority’s wishes. (See post, at
p. 14.)


                                            4
561.) “The intent of the Legislature in granting solely indirect initiative power to
voters at the county level was to create the opportunity to spare the expense of a
public vote. [Citation.]” (Ibid., fn. omitted.)
       The procedures for municipal voter initiatives are found in section 9200 et
seq.4 Under section 9214,5 when a local body receives an initiative petition signed
by at least 15 percent of the city’s registered voters, it must: (1) adopt the
initiative, without alteration, within 10 days after the petition is presented;
(2) immediately submit the initiative to a vote at a special election; or (3) order a
report pursuant to section 9212. The report may examine the proposed initiative’s
effects on land use, infrastructure, and “[a]ny other matters the legislative body
requests” be included. (§ 9212, subd. (a)(8).) If ordered, the report must be
prepared and presented within 30 days after the petition was certified as satisfying
the signature requirement. (§ 9212, subd. (b).) Within 10 days after receiving the
report, the legislative body must either adopt the ordinance or order an election
pursuant to section 9214(b). (§ 9214(c).)
       It is well established that CEQA compliance is not required before a
legislative body submits an initiative to voters under section 9214(b). (See
DeVita, supra, 9 Cal.4th at pp. 793-795; Stein, supra, 110 Cal.App.3d at p. 461.)
The question here is whether the result should be different in the direct adoption
context. That is, must the legislative body obtain full CEQA review before it may
directly adopt a voter initiative under section 9214(a)? The answer is no. Because
CEQA review is contrary to the statutory language and legislative history
pertaining to voter initiatives, and because policy considerations do not compel a
different result, such review is not required before adoption of a voter initiative. A



4      Other chapters of the Elections Code govern statewide initiatives (§ 9000 et
seq.) and county initiatives (§ 9100 et seq.).
5      Hereafter, references to the subdivisions of this statute will be abbreviated
as sections 9214(a), 9214(b), and 9214(c).


                                           5
section 9212 report is the exclusive means for assessing the potential
environmental impact of such initiatives.
B.     Statutory Language Precludes Application of CEQA.
       Our primary task in interpreting a statute is to determine the Legislature’s
intent, giving effect to the law’s purpose. (In re Greg F. (2012) 55 Cal. 4th 393,
406 (Greg F.).) We consider first the words of a statute, as the most reliable
indicator of legislative intent. (Pineda v. Williams-Sonoma Stores, Inc. (2011) 51
Cal. 4th 524, 529.) “ ‘ “Words must be construed in context, and statutes must be
harmonized, both internally and with each other, to the extent possible.”
[Citation.] Interpretations that lead to absurd results or render words surplusage
are to be avoided. [Citation.]’ [Citation.]” (People v. Loeun (1997) 17 Cal. 4th 1,
9.)
       The language of section 9214 makes no mention of CEQA. Although this
fact alone is not dispositive, the statutory language does not support imposing a
CEQA requirement on the direct adoption procedures in section 9214(a).
       Requiring CEQA review before direct adoption would essentially nullify
both subdivisions (a) and (c). The plain language of section 9214 requires that
city governments act quickly to either adopt a qualified voter initiative or hold a
special election. (§ 9214(a)-(b).) The only other option is to order a report
exploring potential impacts of the initiative. (§ 9214(c); see § 9212.) This report
can only provide an abbreviated review because it must be produced within 30
days after the initiative’s certification. (§ 9212(b).) Once the city receives the
report, it must either adopt the initiative within 10 days or immediately order a
special election. (§ 9214(c).) These short deadlines are consistent with other
deadlines requiring public officials to act expeditiously on initiatives. For
example, once a proposed initiative is filed, the city attorney has only 15 days to
prepare a ballot title and summary (§ 9203), and elections officials have only 30
days to verify signatures on the petition (§§ 9114-9115, 9211).



                                            6
       In contrast to these condensed deadlines, CEQA review typically takes
months. The process starts with a preliminary review, in which the lead agency
has 30 days to determine whether the proposed activity constitutes a “[p]roject”
subject to CEQA. (Pub. Res. Code, § 21065; Cal. Code Regs., tit. 14, § 15060.) If
the activity is a project, and not exempt from CEQA, the lead agency must next
conduct an initial study to determine whether the activity may have a significant
effect on the environment. (Cal. Code Regs. tit. 14, § 15063.) Depending on the
extent and significance of potential environmental impacts identified in the initial
study, the agency must prepare either an EIR, a mitigated negative declaration, or
a negative declaration. (Pub. Res. Code, §§ 21064, 21064.5, 21080, subds. (c),
(d); Cal. Code Regs., tit. 14, § 15063.) Even if the lead agency determines a
project is unlikely to have a significant environmental effect, CEQA requires
public notice and a minimum of 20 to 30 days for public comment before a
negative declaration can be adopted. (Pub. Res. Code, § 21091, subd. (b).) If an
EIR is required, the lead agency must notify all responsible agencies and the state
Office of Planning and Research. These agencies then have 30 days to specify the
scope and content of information to be included. (Pub. Res. Code, § 21080.4; Cal.
Code Regs., tit. 14, § 15082.) With this input, the lead agency prepares a draft
EIR (Pub. Res. Code, § 21100) and circulates it for public review and comment
(Pub. Res. Code, § 21091; Cal. Code Regs., tit. 14, § 15087). The time required to
prepare a full EIR varies. The public review period must be at least 30 days.
(Pub. Res. Code, § 21091, subd. (a).) The lead agency must then prepare written
responses to the public comments and incorporate the comments and responses
into a final EIR. (Pub. Res. Code, §§ 21091, subd. (d)(2), 21104, 21153; Cal.
Code Regs., tit. 14, § 15088.) If significant information is added, the EIR must be
recirculated for another round of public review and comment before issuance of a
final EIR. (Cal. Code Regs., tit. 14, §§ 15088.5, 15090.)
       Considering the time necessary for agencies to review the potential
environmental impacts of a project and allow public review and comment, it


                                          7
would be impossible for a city to complete CEQA review within 10 days before
adopting a voter initiative. (§ 9214(a).) Although this period can be extended to
40 days if the city obtains a section 9212 report, under no circumstances can a city
delay action on a voter initiative beyond 40 days. The deadlines in section 9214
are mandatory. As a result, if prior CEQA review is required, a city could never
adopt a voter initiative under section 9214(a) if that initiative had any potential
impact on the environment. Direct adoption would be severely curtailed and, for
many initiatives, no longer an option, because it would be impossible for cities to
comply with both CEQA and the section 9214 deadlines. (Cf. DeVita, supra, 9
Cal.4th at p. 795 [irreconcilable deadlines make it impossible to conduct CEQA
review before holding election on a voter initiative].)
       Requiring CEQA compliance before direct adoption would thus effectively
nullify section 9214(a) for all voter initiatives with potential environmental
impact. It is a maxim of statutory interpretation that courts should give meaning
to every word of a statute and should avoid constructions that would render any
word or provision surplusage. (California Teachers Assn. v. Governing Bd. of
Rialto Unified School Dist. (1997) 14 Cal. 4th 627, 634; see People v. Shabazz
(2006) 38 Cal. 4th 55, 67-69.) “An interpretation that renders statutory language a
nullity is obviously to be avoided.” (Williams v. Superior Court (1993) 5 Cal. 4th
337, 357.) Adding CEQA review to the procedures in section 9214(a) would
render that provision inoperative for a great many voter initiatives. The impact
also spreads beyond subdivision (a). If full CEQA review were required before an
initiative could be adopted, the abbreviated report provided for by sections 9212
and 9214(c) would be superfluous. Cities could still obtain such a report, of
course. But, despite the plain language of section 9214(c) allowing direct
adoption, cities’ only practical option after obtaining a report would be to submit
the initiative to an election. Moreover, if a city undertook full CEQA review of a
voter initiative, the more cursory review available under section 9212 would be
duplicative and unnecessary.


                                           8
       “The Legislature is presumed to be aware of all laws in existence when it
passes or amends a statute. [Citations.]” (Greg F., supra, 55 Cal.4th at p. 407.)
When the Legislature enacted CEQA in 1970, the statutory procedures for
enacting voter initiatives were firmly in place, having been codified at
section 9214(a) for nearly 60 years. If the Legislature had intended to require
CEQA review before direct adoption, despite the section 9214(a) deadlines, it
could have easily said so. It did not.
       Moreover, although CEQA is the later enacted and arguably more specific
statute, a conclusion that CEQA prevails over contrary Elections Code procedures
would impliedly repeal section 9214(a). There is a strong presumption against
repeal by implication. (People v. Park (2013) 56 Cal. 4th 782, 798.) “ ‘Absent an
express declaration of legislative intent, we will find an implied repeal “only when
there is no rational basis for harmonizing the two potentially conflicting statutes
[citation], and the statutes are ‘irreconcilable, clearly repugnant, and so
inconsistent that the two cannot have concurrent operation.’ ” [Citation.]’
[Citation.]” (Merrill v. Navegar, Inc. (2001) 26 Cal. 4th 465, 487.) “Courts have
also noted that implied repeal should not be found unless ‘. . . the later provision
gives undebatable evidence of an intent to supersede the earlier . . . .’ [Citation.]”
(Western Oil & Gas Assn. v. Monterey Bay Unified Air Pollution Control Dist.
(1989) 49 Cal. 3d 408, 420.) Evidence that the Legislature intended CEQA to
supersede direct adoption procedures is completely lacking. The legislative
scheme accommodates the concerns underlying CEQA by providing abbreviated
review under sections 9212 and 9214(c). (See post, at pp. 11-12.) Moreover,
because the timelines for initiatives and CEQA review are fundamentally
incompatible, a requirement of CEQA review before direct adoption would leave
local governments no choice but to submit most initiatives to election. Then, no
additional environmental review would result.
       Finally, even if time constraints permitted CEQA review, cities would be
powerless to reject the proposed project or to require alterations in the project that


                                           9
would lessen its environmental impact, no matter what the review showed.
Section 9214 requires that local governments either adopt qualified initiatives or
submit them to voters “without alteration.” (§ 9214.) Furthermore, initiatives
adopted by a local government or voters may not be repealed or amended except
by vote of the people, unless the initiative provides otherwise. (§ 9217.)
C.     Application of CEQA to Voter Initiatives Is Contrary to Legislative Intent.
       To the extent statutory language is ambiguous or open to more than one
reasonable interpretation, we may turn to legislative history for guidance.
(Murphy v. Kenneth Cole Productions, Inc. (2007) 40 Cal. 4th 1094, 1103-1105.)
Here, legislative history confirms that ordinances enacted by initiative, either
directly or by election, are not subject to CEQA review.
       DeVita, supra, 9 Cal.4th at pages 794-795, discussed two Assembly bills
that would have subjected initiative measures to environmental review. One
would have required environmental review after the approval of any initiative that
proposed activity constituting a project under CEQA. The initiative could then
take effect only upon filing of an EIR or other CEQA document. (See DeVita, at
p. 794 [discussing Assem. Bill No. 4678 (1987-1988 Reg. Sess.), as introduced
Mar. 1, 1988].) Another bill would have required an extensive environmental
review and economic analysis by the Governor’s Office of Planning and Research
before any local land use initiative could be submitted to voters. (See DeVita, at
p. 794 [discussing Assem. Bill No. 628 (1989-1990 Reg. Sess.)].) Neither bill was
enacted. (DeVita, at pp. 794-795.)
       Although proposed legislation may fail for many reasons, and only limited
inferences can be drawn when a bill fails (see Granberry v. Islay Investments
(1995) 9 Cal. 4th 738, 746), we found this legislative history telling. The repeated
“defeat of attempts to impose more stringent environmental review requirements
on land use initiatives provide[d] . . . corroboration that the Legislature did not
intend such requirements to obstruct the exercise of the right to amend general
plans by initiative.” (DeVita, supra, 9 Cal.4th at p. 795.) Instead, we concluded


                                          10
the environmental review available under section 9111, the companion statute of
section 9212,6 represents the Legislature’s attempt to balance the right of initiative
with the goal of informing voters and local officials about the potential
consequences of an initiative’s enactment. (DeVita, at p. 795.) This compromise
allows local agencies to conduct an abbreviated environmental review and still act
promptly on the initiative. (See ibid.)
       The Legislature’s treatment of two other Assembly bills directly supports
the conclusion in DeVita that local initiatives are subject to environmental review
under sections 9111 or 9212 but not CEQA. Assembly Bill No. 2003 (1987-1988
Reg. Sess.) (hereafter Assembly Bill 2003) and Assembly Bill No. 2202 (1987-
1988 Reg. Sess.) (hereafter Assembly Bill 2202) concerned the same subject and
were introduced on the same day, March 6, 1987. Their different outcomes are
instructive about the breadth of environmental review the Legislature intends for
initiatives.
       As originally written, Assembly Bill 2003 would have prevented a city or
county clerk from “examin[ing]” a land use initiative petition unless it was
accompanied by an EIR or negative declaration. (Assembly Bill 2003, as
introduced Mar. 6, 1987, p. 2.) Later amendments required that local agencies
conduct CEQA review and produce an EIR or negative declaration within 210
days. (Assembly Bill 2003, as amended May 4, 1987, p. 5.) Only after this
review could a local government adopt the initiative or submit it to an election.
(Ibid.) The Assembly Natural Resources Committee opposed the bill because it
would have imposed time-consuming and costly procedural requirements on land
use initiatives and potentially inhibited the initiative power. It would also have

6       Section 9111 is identical to section 9212 except that it applies to initiatives
at the county, rather than city, level. Just like section 9214, section 9116 requires
that county boards of supervisors either adopt a qualified initiative, put it before
voters at a special election, or order an abbreviated report followed by direct
adoption or election. They are parallel statutory schemes addressing how
initiatives must be handled at these different levels of government.


                                          11
expanded CEQA’s application to encompass measures proposed by citizens.
(Assem. Natural Resources Com., Analysis of Assembly Bill 2003, as amended
Jan. 1, 1988, p. 3.) The priority treatment of initiatives contemplated in the bill
would also have interfered with ongoing local planning. Its timelines for
environmental review would have been difficult to satisfy, leading to potential
litigation over the review’s adequacy along with further delay and expense. (Ibid.)
After this opposition was registered, Assembly Bill 2003 died in committee.
       Assembly Bill 2202, by contrast, passed handily. Among other things,
Assembly Bill 2202 enacted the predecessor to section 9212. (Former Elec. Code,
§ 4009.5, added by Stats. 1987, ch. 767, § 15, p. 2438 and repealed by Stats. 1994,
ch. 920 [repealing and reenacting Elections Code].) This provision authorized
local governments to obtain a report on a proposed initiative measure’s fiscal
impact, effect on planning, and “[a]ny other matters” of interest. (Former Elec.
Code, § 4009.5, subd. (a).) The report had to be prepared and presented within 45
days after initiative certification. (Id., subd. (b).) Legislative committee reports
consistently observed that current law did not provide for any review of proposed
initiatives by local agencies. (E.g., Sen. Elections Com., Rep. on Assembly Bill
2202, as amended June 30, 1987, p. 1; Assem. Com. on Elections,
Reapportionment and Const. Amends., Rep. on Assembly Bill 2202, as amended
May 4, 1987, p. 1.) One committee report noted that Assembly Bill 2202 would
allow cities and counties to obtain information on an initiative’s potential effects
while they still had time to enact the initiative themselves. (Assem. Ways and
Means Com., Rep. on Assembly Bill 2202, as amended May 14, 1987, p. 2.)
       Thus, when faced with competing bills, the Legislature enacted the bill that
gave local governments the option of obtaining an abbreviated review to be
completed within the short time frame required for action on initiatives. This
option is now codified for municipal initiatives in sections 9212 and 9214(c). As
it had done with other similar attempts, the Legislature specifically rejected the
bill that would have required CEQA review before a land use initiative could be


                                          12
directly adopted or submitted to voters. For over 25 years, the Legislature has
enacted no law extending CEQA to initiatives. This legislative history supports
the conclusion that CEQA does not apply to any ordinances enacted by initiative,
whether through an election or direct adoption.
D.     Direct Adoption Without CEQA Review Does Not Offend Public Policy.
       Finally, if statutory language and legislative history are unclear, courts may
look to public policy as an aid in determining legislative intent. (Coalition of
Concerned Communities, Inc. v. City of Los Angeles (2004) 34 Cal. 4th 733, 737.)
Direct adoption of a voter initiative without prior CEQA review does not so offend
public policy that we must reconsider our analysis.
       Ever since the initiative power was added to the Constitution, the
Legislature has given local governments the option to directly adopt voter
initiatives rather than hold an election. The original implementing statute stated
that, when presented with a qualified voter initiative, “the legislative body shall
either: [¶] (a) [p]ass such ordinance without alteration at the regular session at
which it is presented and within ten days after it is presented; or [¶] (b) [f]orthwith,
. . . call a special election at which such ordinance, without alteration, shall be
submitted to a vote of the electors of the city or town.” (Stats. 1911, Ex. Sess.
1911, ch. 33, § 1, p. 132.) The government’s option to adopt an initiative without
holding an election was also provided for in the original ballot measure adding the
right of initiative to the Constitution. The ballot material for the 1911 election
explained that, after the Secretary of State transmitted a qualified initiative petition
to the Legislature,“[t]he law proposed by such petition shall be either enacted or
rejected without change or amendment by the legislature, within forty days from
the time it is received,” subject to referendum if the law was enacted. (Ballot
Pamp., Special Elec. (Oct. 10, 1911) text of Sen. Const. Amend. No. 22, p. 2.) “If
any law so petitioned for be rejected, or if no action is taken upon it by the
legislature within said forty days, the secretary of state shall submit it to the people
for approval or rejection at the next ensuing general election.” (Ibid.)


                                          13
       Direct adoption has thus been available to local governments from the
outset of legislation by initiative. The voters who amended the Constitution
intended to empower their government to enact a qualified initiative immediately,
without the need for an election and its attendant delay and cost. The Legislature
has consistently provided that option in statutes implementing the amendment.
       CEQA review is not required before direct adoption of an initiative, just as
it is not required before voters adopt an initiative at an election. Appellants warn
that developers could potentially use the initiative process to evade CEQA review,
and that direct adoption by a friendly city council could be pursued as a way to
avoid even the need for an election. Of course, the initiative power may also be
used to thwart development. (See, e.g., Associated Home Builders, supra, 18
Cal.3d at pp. 589-590 [initiative prohibited issuance of residential building permits
until certain standards were met].) However, these concerns are appropriately
addressed to the Legislature. The process itself is neutral. The possibility that
interested parties may attempt to use initiatives to advance their own aims is part
of the democratic process.
       Finally, voters have statutory remedies if direct adoption of an initiative
results in the enactment of an undesirable law. Section 9235 stays the effective
date of most local ordinances for 30 days. During this 30-day period, voters may
circulate a referendum petition. (See § 9237.) If a city receives a “petition
protesting the adoption of an ordinance” signed by at least 10 percent of the city’s
voters, the effective date is suspended and the city must reconsider the ordinance.
(Ibid.) Upon reconsideration, the city may either repeal the ordinance in its
entirety or submit the ordinance to voters in an election to be held within 88 days.
(§ 9241.) The Legislature has outlined clear procedures for voters to overturn an
ordinance adopted against the majority’s will. Whichever path a city chooses in
dealing with a voter initiative, voters have the final say.




                                          14
                                III. DISPOSITION
       The judgment of the Court of Appeal issuing a writ of mandate is reversed.
The case is remanded for further proceedings consistent with this opinion.


                                                         CORRIGAN, J.


WE CONCUR:
CANTIL-SAKAUYE, C. J.
BAXTER, J.
WERDEGAR, J.
CHIN, J.
LIU, J.
BLEASE, J. *




*      Associate Justice of the Court of Appeal, Third Appellate District, assigned
by the Chief Justice pursuant to article VI, section 6 of the California Constitution.



                                         15
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Tuolumne Jobs & Small Business Alliance v. Superior Court
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 210 Cal. App. 4th 1006
Rehearing Granted

__________________________________________________________________________________

Opinion No. S207173
Date Filed: August 7, 2014
__________________________________________________________________________________

Court: Superior
County: Tuolumne
Judge: James A. Boscoe

__________________________________________________________________________________

Counsel:

Herum Crabtree, Brett S. Jolley; Dongell Lawrence Finney and John A. Lawrence for Petitioner.

Briggs Law Corporation, Cory J. Briggs and Mekaela M. Gladden for CREED-21 as Amicus Curiae on
behalf of Petitioner.

No appearance for Respondent.

Trevor A. Grimm, Jonathan M. Coupal and Timothy A. Bittle for Howard Jarvis Taxpayers Foundation as
Amicus Curiae on behalf of Respondent and Real Parties in Interest.

K&L Gates, Edward P. Sangster, Megan Cesare-Eastman, Daniel W. Fox for Real Party in Interest Wal-
Mart Stores, Inc.

Roger A. Brown; Rutan & Tucker, John A. Ramirez, Robert S. Bower and Peter J. Howell for Real Party in
Interest James Grinnell.

Richard Matranga, City Attorney, for Real Party in Interest City of Sonora.

Renne Sloan Holtzman Sakai, Randy Riddle and Ivan Delventhal for League of California Cities as Amicus
Curiae in behalf of Real Party in Interest City of Sonora.

Benbrook Law Group, Bradley A. Benbrook and Stephen M. Duvernay for Citizens in Charge as Amicus
Curiae in behalf of Real Parties in Interest.

M. Reed Hopper and Anthony L. Francois for Pacific Legal Foundation as Amicus Curiae in behalf of Real
Parties in Interest.
Counsel who argued in Supreme Court (not intended for publication with opinion):

John A. Lawrence
Dongell Lawrence Finney
707 Wilshire Boulevard, 45th Floor
Los Angeles, CA 90017
(213) 943-6100

Edward P. Sangster
K&L Gates
Four Embarcadero Center, Suite 1200
San Francisco, CA 94111
(415) 882-8200

John A. Ramirez
Rutan & Tucker
611 Anton Boulevard, Suite 1400
Costa Mesa, CA 92626-1931
(714) 641-5100